Appeal from an order of the Family Court, Allegany County (Lynn L. Hartley, J.H.O.), entered April 23, 2003 in a proceeding pursuant to Family Ct Act article 6. The order granted the parties joint custody of their child.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner contends that Family Court erred in awarding the parties joint custody of their son, given the nature of her relationship with respondent (see generally Braiman v Braiman, 44 NY2d 584, 589-590 [1978]). We reject that contention. The court’s award of joint custody hinged upon an assessment of the credibility and character of the parties based on their testimony at the custody hearing, and the record establishes that the court weighed and considered the appropriate factors, including the recommendations of the court-appointed psychologist and Law Guardian that the parties have joint custody. The court determined that the parties are not “so *1203embattled and embittered as to effectively preclude joint decisionmaking” (Matter of Fedun v Fedun, 227 AD2d 688, 688 [1996]), and its determination “must be accorded great weight” (Matter of Paul C. v Tracy C., 209 AD2d 955, 956 [1994]). Present—Pigott, Jr., P.J., Wisner, Hurlbutt, Scudder and Lawton, JJ.